Case 1:18-cv-02003-SEB-DLP Document 26 Filed 03/13/19 Page 1 of 1 PageID #: 136



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 MICHAELA VENDEN,                              )
                                               )
                        Plaintiff,             )
                                               )
         v.                                    )   CAUSE NO. 1:18-CV-02003-SEB-DLP
                                               )
 KAUFFMAN ENGINEERING, INC.,                   )
                                               )
                        Defendant.             )


                                STIPULATION OF DISMISSAL

         Plaintiff, Michaela Venden, and Defendant, Kauffman Engineering, Inc., by their

 respective counsel, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate and agree to the

 dismissal, with prejudice, of the Plaintiff’s claims against Defendant in their entirety. Each party

 shall bear its own costs.

         Respectfully submitted this 13th day of March, 2019.



s/ Kimberly D. Jeselskis                              s/ Kayla M. Ernst
Kimberly D. Jeselskis, Attorney No. 23422-49          Tami A. Earnhart, Attorney No. 21610-49
KATZ KORIN CUNNINGHAM, PC                             Kayla M. Ernst, Attorney No. 34003-15
334 North Senate Avenue                               Ice Miller LLP
Indianapolis, IN 46204                                One American Square, Suite 2900
Phone: (317) 464-1100                                 Indianapolis, IN 46282-0200
Fax: (317) 464-1111                                   Phone: (317) 236-2100
kjeselskis@kkclegal.com                               Fax: (317) 592-4853
                                                      Tami.Earnhart@icemiller.com
                                                      Kayla.Ernst@icemiller.com
Counsel for Plaintiff
                                                      Counsel for Defendant




 I\14202368.1
